DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1-20) in the reply filed on 11/19/2021 is acknowledged.
Claim 21, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/19/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mutnury et al. (US PGPub 20190261505)
As per claim 1:
Mutnury et al. discloses in Figs. 2-3:
A printed circuit board (PCB) (circuit board 102, para [0035]), comprising: 
one or more layers (para [0024]); 

wherein the first transmission line comprises a plurality of timing-skew- compensation structures (serpentine region 220); 
and wherein a respective timing-skew-compensation structure of the first transmission line or a corresponding segment of the second transmission line adjacent to the timing-skew-compensation structure has a non-uniform width (width 330 or 332, as shown in Figs. 3A-E).

	As per claim 2:
	Mutnury et al. discloses in Figs. 2-3:
the timing-skew-compensation structure comprises a top-hat structure (trace transition regions 340 and 344, and trace portion 342), 
and wherein a segment of the top-hat structure that is substantially parallel to the second transmission line is widened compared with a different segment of the first transmission line (width 330 vs width 320).

	As per claim 3:
	Mutnury et al. discloses in Figs. 2-3:
a width of the widened segment is determined based at least on an impedance non-uniformity along the pair of differential transmission lines (serpentine trace introduces impedance mismatches, para [0019], impedance is 
It should be further noted that the limitations of this claim appear to be a product-by-process limitation, in that determining the width based on an impedance non-uniformity and/or a predetermined threshold that is not a physical parameter of the design discloses limitations that are not structural, and thus do not carry patentable weight, see MPEP §2113.

	As per claim 4:
	Mutnury et al. discloses in Figs. 2-3:
a position of a center line of the widened segment is determined based at least on an amount of timing skew associated with the pair of differential transmission lines (serpentine traces are provided to prevent trace length mismatch (timing skew), paras [0003-0004]), and wherein a total amount of timing skew is below a predetermined threshold (a predetermined threshold may be determined to be infinite, such that the timing skew is below that of an infinite timing skew, or the timing skew is lower than a threshold of a trace length with a greater amount of timing skew).


	As per claim 5:
	Mutnury et al. discloses in Figs. 2-3:
the corresponding segment of the second transmission line adjacent to the timing-skew-compensation structure has a convex edge on at least one side (Figs. 3B-3C show convex edges of trace portions 350, which are noted in para [0027] as one or more angles may be smoothed by a curve), thereby causing the corresponding segment of the second transmission line to be wider than a straight segment of the second transmission line (as seen in Figs. 2-3).

	As per claim 6:
	Mutnury et al. discloses in Figs. 2-3:
the convex edge is part of an elliptically-shaped segment overlapping the corresponding segment of the second transmission line (Mutnury discloses that a curve may smooth one or more angles of trace portions 350, such that a single curve may smooth the outer corner edges of trace portions 342 and 350 in Fig. 3A, resulting in a elliptically-shaped segment), 

It should be further noted that the aspect ratio limitations of this claim appear to be a product-by-process limitation, in that determining the width based on an impedance non-uniformity and/or a predetermined threshold that is not a physical parameter of the design discloses limitations that are not structural, and thus do not carry patentable weight, see MPEP §2113.

	As per claim 7:
	Mutnury et al. discloses in Figs. 2-3:
the corresponding segment of the second transmission line adjacent to the timing-skew-compensation structure has a portion (area of trace portion 350 accounting for the difference in width 332 from that of 322, as seen in Fig. 3A) extruding toward the first transmission line, thereby causing the corresponding segment of the second transmission line to be wider than a straight segment of 

	As per claim 9:
	Mutnury et al. discloses in Figs. 2-3:
both the timing-skew-compensation structure of the first transmission line and the corresponding segment of the second transmission line are widened symmetrically to decrease a local impedance (widths 330 and 332 are widened the same, and thus symmetrically, para [0027]).

	As per claim 10:
	Mutnury et al. discloses in Figs. 2-3:
an amount of timing skew caused by the non-uniform width of the timing-skew-compensation structure of the first transmission 9083942716/880,944 3line and an amount of timing skew caused by the non-uniform width of the corresponding segment of the second transmission line substantially compensate for each other (widths and lengths of trace portions 342 and 350 may be the same, para [0026-0027]).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 & 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mutnury et al. (US PGPub 20190261505)
As per claim 8:
Mutnury et al. discloses in Figs. 2-3:
	The angles of the widened portions may be smoothed (para [0027]), 
a width of the widened segment is determined based at least on an impedance non-uniformity along the pair of differential transmission lines (serpentine trace introduces impedance mismatches, para [0019], impedance is controlled based on the widths 330 and 332, para [0028]), and wherein the width of the widened segment is determined such that the impedance non-uniformity is below a predetermined threshold (a predetermined threshold may be determined to be infinite, such that the impedance non-uniformity is below that of an infinite impedance, or by providing distance 372 to be less than distance 370, para 
Mutnury et al. does not disclose:
	the extruded portion is trapezoid-shaped, 
and wherein a height of the trapezoid shape is determined based at least on an impedance non-uniformity along the pair of differential transmission lines, and wherein the height is determined such that the impedance non-uniformity is below a predetermined threshold.
	At the time of filing, it would have been obvious to one of ordinary skill in the art to smooth the angles of the widths 330 and 332 by increasing the angle from 90 degrees, as shown in Fig. 3A, as suggested by Mutnury et al. (para [0027]) to provide the benefit of using a simple, known in the art shape that does not require smooth curves, and may be shaped with straight lines.
	As a consequence of the combination, the extruded portion is trapezoid-shaped, and a height of the trapezoid shape is determined based at least on an impedance non-uniformity along the pair of differential transmission lines, and wherein the height is determined such that the impedance non-uniformity is below a predetermined threshold.
It should be further noted that the trapezoid height limitations of this claim appear to be a product-by-process limitation, in that determining the width based on an impedance non-uniformity and/or a predetermined threshold that is not a physical parameter of the design discloses limitations that are not structural, and thus do not carry patentable weight, see MPEP §2113.


	Mutnury et al. discloses in Figs. 2-3:
A pair of differential transmission lines (para [0024]) on a printed circuit board (PCB) (circuit board 102, para [0035]), comprising: 
a first trace (trace 212); 
and a second trace (210); 
wherein the first trace comprises a plurality of timing-skew-compensation structures (serpentine region 220); 
and wherein a respective timing-skew-compensation structure of the first trace or a corresponding segment of the second trace adjacent to the timing- skew-compensation structure has a non-uniform width (width 330 or 332, as shown in Figs. 3A-E).
	Mutnury et al. does not disclose:
	The first trace and the second trace are metallic traces.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the first and second traces of Mutnury et al. to be metallic traces, as a common feature in the art for electrical circuits on printed circuit boards, where metal traces are used to provide the benefit of propagating signals with relatively low resistances and known-electrical behaviors.

	As per claims 12-20:

	As a consequence of the combination of claim 11, the first and second traces of Mutnury et al. are metallic traces, such that the reasoning applied to claims 2-10, rejected above, applies to claims 12-20, mutatis mutandis.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Samuel S Outten/Examiner, Art Unit 2843